Citation Nr: 0612341	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral hip disability claimed as secondary to service-
connected cervical spine disability.  

2.  Entitlement to service connection for a bilateral hip 
disability claimed as secondary to service-connected cervical 
spine disability.  

3.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from February 1955 
to February 1958 and from June 1958 to July 1975.

In a September 1986 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, denied service connection for the degenerative 
joint disease and arthritis of the hips.  Following the 
issuance of a statement of the case in September 1986, the 
veteran failed to submit a timely substantive appeal.  Thus, 
that decision became final.  The current claim involves the 
same bilateral hip disability, but the veteran has claimed 
secondary service connection.  A new theory of service 
connection is not treated as a new claim, however.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board of 
Veterans' Appeals (Board) has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The current appeal arises from an April 2000 RO rating 
decision that in pertinent part denied the veteran's claims 
seeking entitlement to bilateral hip disorder as secondary to 
service-connected cervical spine disability and a disability 
rating in excess of 20 percent for the service-connected 
cervical spine disability. 

In August 2003, the Board remanded the case to the RO for 
additional development.  Since then, the RO granted service 
connection for a heart condition and that issue is no longer 
on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

Since the most recent supplemental statement of the case 
(SSOC) was issued in October 2005, the veteran has submitted 
additional evidence and has not waived his right to initial 
RO consideration of that evidence; however, that evidence is 
not relevant to the issues remaining on appeal.  Therefore, 
the Board need not obtain a waiver from the veteran or remand 
the case for another SSOC prior to adjudication.  The 
veteran's representative has requested that the newly 
submitted medical evidence be referred to the RO for 
consideration of a higher rating for a heart disability.  The 
Board therefore refers the matter to the RO for appropriate 
action.  

In an April 2004 rating decision, the RO assigned an 
increased (20 percent) schedular rating for the cervical 
spine effective from August 18, 1999.  Because a higher 
rating is potentially available and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
Board will consider entitlement to an increased rating for 
the cervical spine for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  By rating decision dated in September 1986, the RO denied 
service connection for bilateral hip degenerative joint 
disease and degenerative arthritis. 

2.  The veteran did not timely submit a VA Form 9, 
Substantive Appeal and the September 1986 RO decision became 
final.

3.  Evidence received at the RO since the September 1986 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Competent evidence reflects that the service-connected 
spine disability does not tend to cause or aggravate 
bilateral degenerative joint disease of the hips. 

5.  The service-connected cervical spine disability has been 
manifested throughout the appeal period by abnormal lordosis, 
neck stiffness, paraspinal muscle tenderness, and range of 
motion to 30 degrees of flexion, 20 degrees of extension, 20 
degrees of left and right lateral bending, and 35 degrees of 
left rotation and 20 degrees of right rotation.  

6.  Repeated movements of the cervical spine have been shown 
to cause additional functional impairment.  

7.  Neither intervertebral disc syndrome of the cervical 
spine nor radiculopathy due to cervical disc disease is 
shown.  


CONCLUSIONS OF LAW

1.  The September 1986 RO rating decision, which denied 
service connection for bilateral hip degenerative joint 
disease and degenerative arthritis, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously denied claim of entitlement to 
service connection for bilateral hip degenerative joint 
disease and degenerative arthritis and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A bilateral hip disability is not proximately due to, or 
aggravated, by service-connected cervical spine disability. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.310(a) (2005).  

4.  The criteria for a 30 percent schedular rating for 
cervical spine limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and to Notify

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
a higher initial rating for a cervical spine disability.  VA 
provided rating decisions, a statement of the case, and 
SSOCs.  VA sent notice letters in April 2001, March 2003, 
January 2004, August 2004, and in November 2005.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claim.  These documents informed the veteran of 
what evidence is needed to substantiate the claim.  The 
letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the Board did remand 
the case in August 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  In the present appeal, since service 
connection is being denied in this decision, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Further, since 
a 30 percent rating is now being granted for the cervical 
spine disability, the RO will rectify any defect with respect 
to the effective date.    

Although the Board addressed whether new and material 
evidence had been submitted to reopen a service connection 
claim without prior RO consideration of this issue, no unfair 
prejudice resulted because the Board's determination was 
favorable.  The Board granted the application to reopen the 
claim.  The Board has considered whether the veteran has been 
given an opportunity to present argument and/or additional 
evidence on the matter of secondary service connection for 
the hips.  In this case, the RO has addressed the secondary 
service connection issue on the merits.  Thus, no unfair 
prejudice will result from the Board's handling of the matter 
at this time.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Reopening a Claim of Entitlement to Service Connection for 
the Hips

In September 1986, the RO denied entitlement to service 
connection for a bilateral hip disability.  Although the 
veteran initiated an appeal, he failed to timely submit a 
substantive appeal and the RO closed the case.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108 
and 7105(c); 38 C.F.R. §§ 3.156(a).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the September 
1986 RO rating decision consisted of service medical records 
(SMRs), VA clinical records, and claims and statements of the 
veteran.  

The SMRs reflect degenerative changes of the cervical and 
lumbosacral spines and a lumbar laminectomy.  A cyst was 
surgically removed from the left hip in May or June 1969.  An 
April 1975 retirement physical examination report reflects 
that the lower extremities were normal.

In November 1985, the veteran requested service connection 
for residuals of a right hip cyst removal. 

January 1986 VA X-rays showed degenerative joint disease of 
both hips.  

In March 1986 the RO denied service connection for left hip 
cyst removal and in September 1986 the RO denied service 
connection for degenerative joint disease of both hips.  The 
decisions became final when the veteran failed to timely 
submit a VA Form 9, Substantive Appeal, after the RO had 
issued a statement of the case (SOC).  

The Board must next review the evidence submitted since the 
September 1986 decision to determine whether any of it is new 
and material evidence, that is, whether it results in a more 
complete record for evaluating the claim.

The evidence submitted since September 1986 includes an 
October 1999 VA orthopedic compensation examination report 
that contains a current diagnosis relating to the hips and a 
medical opinion concerning the etiology of the hip disorder.  
Because a current diagnosis is a necessary element of any 
service connection claim, this new medical evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, 
supra.  The Secretary must therefore reopen the claim and 
review the former disposition of the claim. 

Secondary Service Connection for the Hips

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claimed secondary service connection for the hips 
in August 1999.  

An October 1999 VA orthopedic compensation examination report 
reflects complaint of bilateral hip pain, but a diagnosis of 
normal hips.  The examiner clearly dissociated any hip pain 
from degenerative joint disease of the lumbosacral and 
cervical spines.

In his substantive appeal, the veteran argued that the VA 
examiner had not dissociated hip pain from the lumbar spine.  
In August 2002, the veteran argued that the October 1999 
examination was inadequate because it was not based on a 
claims file review.

A March 2004 VA orthopedic compensation examination report 
reflects that the physician reviewed the claims file and 
examined the veteran.  The physician found some arthrosis of 
both hips but concluded that the veteran's "back condition" 
had no bearing on his hip condition (the "back" in the 
medical sense is defined as the posterior part of the trunk, 
from the neck to the pelvis, Dorland's Illustrated Medical 
Dictionary 173 (28th ed. 1994)).  

In July 2004, the veteran submitted a medical treatise on 
osteoarthritis.  The article notes that the term 
osteoarthritis is synonymous with osteoarthrosis.  The 
article notes that osteoarthritis can be idiopathic or it can 
be secondary to some other cause, such as rheumatoid 
arthritis.  The article does not tend to relate spine 
disorders to hip disorders.  

In September 2005, another VA physician offered an addendum 
opinion.  The physician noted that this case presented no 
evidence of rheumatoid arthritis either by family history or 
prior documentation.  The physician noted that the hips did 
have degenerative joint disease.  The physician addressed the 
medical treatise submitted by the veteran and commented that 
this literature does not support a causal relationship 
between the degenerative changes of the spine and the hips.  
The physician concluded, "Therefore, it is my medical 
opinion, in support of Dr. []'s previous findings, that his 
back condition has no bearing on his current hip condition as 
no causal condition can be justified."  

The medical evidence in this case contains no evidence of a 
causal relationship between service-connected disabilities 
and the veteran's bilateral hip disorders.  Neither is there 
any medical evidence tending to show that a service-connected 
disability has aggravated the bilateral hip disability.  

The veteran feels that there is a relationship between 
service-connected spine disabilities and the hips due to 
either common pathology, such as rheumatoid arthritis, or 
altered gait; however, he, as a layman, is not competent to 
make such a connection.  Competent lay evidence is defined as 
that evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a)(2).  The 
veteran may competently report the date of onset of hip pain.  
He may not, however, competently offer a diagnosis or 
etiology of that diagnosis, as only those who have 
specialized training and knowledge are competent to render 
such an opinion.  38 C.F.R. § 3.159(a)(1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a bilateral hip disability is 
therefore denied.  

Increased Rating for the Cervical Spine

Degenerative changes of the cervical spine were found during 
active military service.  The RO granted service connection 
for the cervical spine and assigned an initial 10 percent 
rating under Diagnostic Code 5003 in a 1976 rating decision.  
X-rays showed cervical osteophytes and loss of lordosis in 
February 1985.  

In November 1994, a neurologist noted complaints of left arm 
tingling and numbness and significant stiffness and popping 
in the neck.  New urinary bladder and erectile problems were 
mentioned, but were associated with recent lumbar spine 
surgery, rather than cervical disc disease.  The neurologist 
concluded, however, that the cervical spine obviously had 
extensive degenerative disease and there was evidence of 
peripheral neuropathy with distal trophic changes in the 
hands and feet.  The neurologist noted that these symptoms 
might be a complication of dermatophytosis but were more 
typical of peripheral neuropathy or toxic exposure.  

Also in November 1994, a VA orthopedic compensation examiner 
noted upper extremity numbness and tingling complaints. 

The veteran reported worsening symptoms in August 1999.  

An October 1999 VA orthopedic compensation examination report 
reflects complaints of neck pain and stiffness.  Cervical 
lordosis was noted.  Range of motion of the cervical spine 
was to 40 degrees in flexion and extension, to 40 degrees of 
left lateral bending, and to 35 degrees of right bending.  
Left rotation was to 35 degrees and right rotation was to 20 
degrees.  Further motion caused pain.  Deep tendon reflexes 
were normal and equal in the upper and lower extremities.  No 
upper extremity radiculopathy symptoms were mentioned in the 
report.

In an April 2001 substantive appeal, the veteran reported 
that his hands and arms had intermittent numbness, tingling, 
burning, and weakness.  

The veteran underwent a VA orthopedic compensation 
examination in March 2004 and reported neck pain and 
stiffness, particularly while driving.  According to the 
report, he had no complaint of radiculopathy symptoms.  
Ranges of motion of the cervical spine were to 30 degrees of 
flexion and to 20 degrees of extension, to 20 degrees of left 
and right lateral bending, and to 35 degrees of left and 
right rotation.  Further motion caused pain.  The cervical 
spine was remarkably hyperlordotic and the paraspinous 
muscles were tender.  X-rays of the cervical spine showed 
significant degenerative changes, decreased joint spaces, and 
anterior osteophytes.  The diagnosis was cervical 
spondylosis.  The examiner felt that there could be 
additional functional impairment on use.  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon examination reports that take into account the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with joint or periarticular 
pathology that produces disability warrants at least the 
minimum compensable rating for the joint.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45. 

38 C.F.R. § 4.40 recognizes that functional loss may be due 
to pain or limitation of flexion, as specified in the rating 
schedule under 38 C.F.R. § 4.71a, and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, functional loss due to pain is to be rated at 
the same level as functional loss due to impeded flexion.  
Schafrath, supra.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

VA revised the criteria for rating cervical spine 
disabilities during this appeal.  Because the rating criteria 
changed, the version more favorable to the claimant applies, 
however, if the more favorable version is the revised 
version, it cannot have a retroactive effect prior to its 
date of enactment. VAOPGCPREC 7-2003.  

The criteria of Diagnostic Code 5003 has not changed during 
the appeal period.  Under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  Because the RO has already assigned the maximum 
rating offered by Diagnostic Code 5003, it need not be 
discussed.

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a maximum of 30 percent when 
shown to be severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003).  

The words "slight", "moderate," and "severe" are not defined 
in VA's rating schedule.  The Board must evaluate all of the 
evidence to achieve an "equitable and just" decision.  
38 C.F.R. § 4.6.  Use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Although the veteran clearly reported upper extremity 
numbness, tingling, burning, and weakness in his substantive 
appeal, neither the October 1999 nor the March 2004 VA 
examination report contains any evidence of such symptoms.  
The March 2004 examination report specifically mentions that 
there was no radiculopathy.  For this reason, the Board need 
not consider a rating for intervertebral disc syndrome.  

The newer rating criteria, effective September 26, 2003, are 
as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  

Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 30 percent rating is assigned if 
forward flexion of the cervical spine is 
15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is assigned if 
forward flexion of the cervical spine is 
greater than 15 degrees but not greater 
than 30 degrees; or less; or, the 
combined range of motion of the cervical 
spine is not greater than 170 degrees, or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The September 26, 2003, changes also renumbered the 
diagnostic codes.  The cervical spine disability is now rated 
under Diagnostic Code 5242, whereas it had been rated as 
degenerative arthritis under Diagnostic Code 5003 prior to 
2003.  

The cervical spine disability has been manifested throughout 
the appeal period by varying pain-free ranges of motion that 
at worst have been to 30 degrees of flexion, to 20 degrees of 
extension, to 20 degrees of left and right lateral bending, 
to 35 degrees of left rotation, and to 20 degrees of right 
rotation.  There is also evidence of neck stiffness, tender 
paraspinous muscles, and additional functional impairment on 
repeated use.  

Comparing these symptoms to the criteria of Diagnostic Code 
5290 (effective prior to September 23, 2002), the Board finds 
that the criteria for a 30 percent rating are not more nearly 
approximated because limitation of motion in any plane is no 
more than moderate.

Turning to the revised rating criteria of Diagnostic Code 
5242, because ankylosis is not shown, a 40 percent rating is 
not more nearly approximated.  Because forward flexion of the 
cervical spine is not 15 degrees or less, neither are the 
criteria for a 30 percent rating more nearly approximated.  
Because the RO has already assigned a 20 percent rating, 
those criteria need not be discussed.  

Because no neurologic abnormality or radiculopathy has been 
attributed to the cervical spine, further consideration of a 
separate rating for neurologic symptoms is not warranted.  

The only further consideration necessary is for additional 
functional impairment due to such factors as weakened 
movement, excess fatigability, or incoordination.  DeLuca, 
supra.  In this case, a VA examiner has reported additional 
functional impairment on repeated use.  Thus, the Board will 
assign an overall rating of 30 percent under Diagnostic Code 
5290 based on limitation of motion and additional functional 
impairment on repeated use.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the cervical spine has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 




ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hip 
disability is reopened, and to this extent the appeal is 
granted.   

Service connection for a bilateral hip disability is denied.

A 30 percent schedular rating for the cervical spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


